Exhibit 10.48
 
SUB-LEASE TERMINATION AGREEMENT AND RELEASE
 
This Sub-Lease Termination Agreement and Release ("Agreement") is entered into
as of February 19, 2009, by and between PureDepth, Inc., a Delaware corporation
("Sublessor”) and Precise Software Solutions, Inc., a Delaware corporation
("Sublessee”).
 
F A C T S
 
A.         On or about March 24, 2008, Sublessor and Sublessee entered into a
Sublease (the "Sublease") pursuant to which Sublessor agreed to sublease certain
premises to Sublessee commonly known as Suite 350, 3 Twin Dolphin, Redwood City,
California (the "Premises"). 
 
B.         Sublessor and Sublessee have agreed to terminate the Sublease on the
terms and conditions set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.         Execution of New Lease.  Sublessor’s obligations under this Agreement
are conditioned and contingent upon the termination of Sublessor’s Lease (the
“Master Lease”) with the Landlord on the “Termination Date” specified in the
separate Lease Termination Agreement executed by and between Sublessor and the
Landlord. Sublessor makes no representation or warranty to Sublessee that the
Lease Termination Agreement executed by and between Sublessor and the Landlord
will become effective.  If the Lease Termination Agreement executed by and
between Sublessor and the Landlord does not become effective, Sublessor shall
have the option, in Sublessor’s sole and absolute discretion, to elect upon
written notice to Sublessee to terminate this Agreement.  In the event that
Sublessor elects to terminate this Agreement, from and after the date of
Sublessor’s election, this Agreement shall be of no further force and effect and
the Sublease shall remain in full force and effect as if this Agreement had
never been entered into.
 
2.         Delivery of Possession. Sublessee, as it may be instructed by
Sublessor, shall deliver possession of the Premises to either Landlord or
Sublessor in its “as is” condition one (1) business day after Sublessor gives
Sublessee written notice that the Lease Termination Agreement executed by and
between Sublessor and the Landlord has become effective. 
 
3.         Termination of Sublease.  The Sublease shall be deemed terminated on
the date Sublessee delivers possession of the Premises to Sublessor or Landlord
pursuant to Section 2 above (the "Sublease Termination Date").  Prior to the
Sublease Termination Date, the Sublease shall remain in full force and effect
and Sublessee shall pay all Rent and other amounts payable by Sublessee under
the Sublease for periods accruing prior to the Sublease Termination Date. 
Sublessee’s obligation to pay such amounts shall survive the termination of the
Sublease.
 
4.         Section  4 is intentionally left blank
 
5.         Indemnity.  Notwithstanding the termination of the Sublease and
Section 8 below, Sublessee shall indemnify, defend and hold harmless Sublessor
from all demands, expenses, claims, losses, causes of action and damages or
suits of any nature whatsoever which arise out of the acts or omissions of
Sublessee prior to the termination of the Sublease which were Sublessee's
responsibility under the Sublease. Sublessee's obligations under Section 11 of
the Sublease shall survive the termination of the Lease, and Sublessee's
obligations under Section 11 of the Sublease shall not be released pursuant to
Section 8 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
6.         No Subtenancies.  Sublessee represents and warrants that Sublessee
has not subleased all or any portion of the Premises to any person or entity and
that Sublessee has not assigned the Sublease.
 
7.         Release of Sublessor.  As of the Sublease Termination Date,
Sublessee, for itself and for its affiliated corporations, limited liability
companies and partnerships, officers, directors, shareholders, agents,
representatives, employees, attorneys, shareholders, successors in interest,
personal representatives, heirs, assigns and each of them, absolutely, fully and
forever releases and discharges Sublessor and its respective, officers,
directors, shareholders, agents, representatives, employees, servants,
attorneys, successors in interest, assigns and each of them, whether past,
present or future, of and from any and all claims, demands, liabilities,
obligations, losses, controversies, costs, expenses, attorneys' fees and damages
of every kind, nature, character or description whatsoever, whether in law or in
equity, and whether known or unknown, suspected or unsuspected, arising out of,
connected with, or in any way related to the Sublease or Sublessee's occupation
of the Premises.  Sublessee acknowledges and agrees that the release set forth
above applies to all claims relating to the Sublease whether those claims are
known or unknown, foreseen or unforeseen. Sublessee hereby waives application of
California Civil Code Section 1542 which reads as follows:
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor."
 
8.         Release of Sublessee.  Subject to the performance by Sublessee of all
of its obligations under this Agreement (none of which are released by this
section), as of the Sublease Termination Date, Sublessor, for itself and for its
affiliated corporations, officers, agents, representatives, employees,
attorneys, shareholders, successors in interest, personal representatives,
heirs, assigns and each of them, absolutely, fully and forever releases and
discharges Sublessee and its officers, directors, shareholders, agents,
representatives, employees, servants, attorneys, successors in interest, assigns
and each of them, whether past, present or future, of and from any and all
claims, demands, liabilities, obligations, losses, controversies, costs,
expenses, attorneys' fees and damages of every kind, nature, character or
description whatsoever, whether in law or in equity, and whether known or
unknown, suspected or unsuspected, arising out of, connected with, or in any way
related to the Sublease and Sublessee's occupation of the Premises. Subject to
the performance by Sublessee of all of its obligations under this Agreement,
Sublessor acknowledges and agrees that the release set forth above applies to
all claims relating to the Sublease whether those claims are known or unknown,
foreseen or unforeseen. Sublessor hereby waives application of California Civil
Code Section 1542 which reads as follows:
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor."
 
9.         Confidentiality.  Sublessee agrees not to disclose the terms and
conditions of this Agreement to any person or entity other than its attorney,
including, but not limited to, the other tenants of the Building.  Nothing
contained in this section shall prevent Sublessee from producing this Agreement
in a legal proceeding if such production is legally required of Sublessee. 
Sublessee acknowledges and agrees that it shall be responsible to Sublessor for
any damages Sublessor may incur due to Sublessee's breach of this section.
 
10.       General.  The persons executing this Agreement on behalf of the
parties hereto represent and warrant that they have the authority to execute
this Agreement on behalf of said parties and that said parties have authority to
enter into this Agreement.  Sublessor's obligations under this Agreement are
conditioned and contingent upon the performance by Sublessee of all of its
obligations under this Agreement.  This condition is for the sole benefit of
Sublessor and may be waived by Sublessor at any time upon written notice to
Sublessee.  Sublessor and Sublessee acknowledge that they have received
independent legal advice from their attorneys with respect to the advisability
of executing this Agreement.  If a party files a legal action to enforce this
Agreement, the prevailing party in such action shall be entitled to recover all
of its attorneys' fees and costs. This Agreement contains the entire agreement
between the parties and may only be modified or amended by a writing signed by
all parties. This Agreement is entered into and shall be construed and
interpreted in accordance with the laws of the State of California. The parties
hereto represent and warrant that they have not transferred or otherwise
assigned, either by contract or operation of law, any of the claims released
under this Agreement.  Preparation of this Agreement by Sublessor and submission
of same to Sublessee shall not be deemed an offer by Sublessor to enter into
this Agreement.  This Agreement shall become binding upon Sublessor only when
fully executed by all parties and when Sublessor has delivered a fully executed
copy of this Agreement to Sublessee.
 
 
2

--------------------------------------------------------------------------------

 
11.       Counterparts and Facsimiles.  This Agreement may be executed in one or
more counterparts, which shall be deemed effective upon full execution of this
Agreement by all parties.  Each counterpart shall be deemed an original, but all
of which together shall constitute one and the same instrument and agreement. 
In addition, a copy of this Agreement executed by a party hereto and telecopied
to the other party shall be deemed to constitute delivery of an originally
executed copy of this Agreement to the other party.  A facsimile signature shall
be enforceable to the same extent as an original signature.
 
IN WITNESS WHEREOF, the parties hereby execute this Agreement.
 
 
SUBLESSOR:
 
PUREDEPTH, INC.
 
 
By:   /s/ Jonathan J. McCaman
JONATHAN J. McCAMAN
President  & Chief Financial Officer
 
 
SUBLESSEE:
 
PRECISE SOFTWARE SOLUTIONS, INC.
 
 
By:  /s/ Kevin A Wion
 
Kevin A. Wion
(print name)
 
Its:  Director of Corporate Services
(print title)
 
 
 
3
 